Case 1:16-cv-08072-PKC Document 227

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONIQUE MURRAY, etal, .
Plaintiffs,
-against-
CITY OF NEW YORK,
Defendant.
waeene nnn ee woe ee ene n enna ween eee nee ne ee eens x

 

CASTEL, U.S.D.J.

Filed 04/22/21 Page 1of1

16-cv-8072 (PKC)

ORDER

There will be a telephone conference at 2:30 pm on April 23, 2021 to address the

application to approve the settlement.
Call in: 1 888 363 4749

Access Code: 366798 1

SO ORDERED.

Dated: New York, New York
April 22, 2021

P. Kevin Caste!
United States District Judge

 
